KOZINSKI, Circuit Judge,
dissenting.
Those who would enjoin speech concerning a matter of public interest must bear a heavy burden, see Organization for a Better Austin v. Keefe, 402 U.S. 415, 419, 91 S.Ct. 1575, 1577-78, 29 L.Ed.2d 1 (1971) (“heavy presumption” of unconstitutionality), more so if the speech in question concerns a labor dispute. See Norris-LaGuardia Act, 29 U.S.C. § 104(e) (prohibiting injunctions of labor speech unless “involving fraud or violence”); Marine Cooks & Stewards v. Panama S.S. Co., 362 U.S. 365, 369, 80 S.Ct. 779, 783, 4 L.Ed.2d 797 (1960) (“[The NLA’s] language is broad because Congress was intent upon taking the federal courts out of the labor injunction business____’’j.1 The Hospital here did not carry its burden of showing it will suffer a “substantial and irreparable injury.” See 29 U.S.C. § 107(b). It’s implausible to believe that anyone choosing what hospital to patronize, or whether to donate money, would make such a weighty decision on the basis of a fleeting glance at a picket sign during a drive-by. People ain’t that dumb; they would investigate and discover the truth.2 There is no proof that a single *1240person was deterred by the sign from using the hospital or donating money-not a one. The evidence about the decline in maternity ward admissions is not sufficient, as there was no connection-temporal or otherwise-to the union’s picketing; the decline started in April, but the sign didn’t go up until late June.3 Either there were a lot of clairvoyant (but gullible) expectant mothers in Upland, California, or the decline had nothing to do with the union’s banner.
This may not seem like a big deal. Who, after all, can object to forcing the union to change its banner so as to avoid even a small risk of deceiving the public? But ambiguity and flamboyance are often at the heart of political expression. Who, for example, can forget ‘Where’s the Beef’ from the 1984 Presidential campaign? But what if Senator Mondale had been forced to say: “Where’s the substance?” No one would have noticed or remembered.
So too with rats. Changing the sign may make it clearer, may avoid the smallest risk of confusion, but it saps the message of its vigor. See Old Dominion Branch No. 496, Nat’l Assn. of Letter Carriers v. Austin, 418 U.S. 264, 284-86, 94 S.Ct. 2770, 2781-82, 41 L.Ed.2d 745 (1974) (use of the word “traitor” in a definition of a union “scab” not the basis for a defamation action since used “in a loose, figurative sense” and was “merely rhetorical hyperbole, a lusty and imaginative expression of the contempt felt by union members”). I don’t believe courts are equipped-or even permitted-to evaluate such trade-offs. Because the sign here was literally true, within an accepted meaning of the word used, I would quash the injunction and let the parties work out their differences in the marketplace-and in the marketplace of ideas.
‡ ‡ $
The majority now explains that the wrong the preliminary injunction was designed to prevent is a defamation covered by New York Times v. Sullivan, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 (1964). From bad to worse: Not only is this the first case to affirm a labor injunction, it is the first ever (so far as I am aware) to uphold a preliminary injunction against speech covered by Sullivan.4 Because Sullivan speech always involves matters of public interest, I had assumed that damages after trial on the merits is the high water mark of available relief. An interlocutory injunction based on a “reasonable probability” of malice, maj. op. at 1237, is, by hypothesis, not based on “actual malice.” See 376 U.S. at 279-80, 84 S.Ct. at 725-26. Since labor speech enjoys even greater protection than ordinary speech, today’s opinion will provide plausible support to those who seek prior restraints against allegedly defamatory newspaper and magazine articles, as well as television programs, plays and movies. Indeed, given the wafer-thin defamation claim here, and the paltry evidence of irreparable harm, getting a preliminary injunction against speech offensive to public officials and other VIPs may not be all that hard.

. The banner here was used in prosecuting a labor dispute, and "rats” is a term of art which conveys a specific, nondefamatory meaning in that context. See maj. op. at 1235. In addition to rodents and police informants, the term refers both to contractors who pay less than the prevailing wage and to workers who accept such a wage. See 2 The Compact Edition of the Oxford English Dictionary 2418 (1st ed., 24 prtg.1985); Webster's Third New International Dictionary 1884(1981).


. The truth here would have been easy to find as the union was passing out flyers explaining that "[a] rat is a contractor that does not pay all of its employees prevailing wages or provide health and pension benefits to all of its employees." As well, prospective patients or donors could have asked-and in fact did ask-hospital personnel for clarification.


. The decline was calculated based on a comparison between 1600 admissions in March 1996 and 1400 at the time of evidentiary hearing on August 9, 1996. The banner first went up on June 21, 1996-aImost three months after the benchmark date.
The entire record on the decline is the following testimony by the Hospital’s Assistant Director of Business Services:
DIRECT EXAMINATION
Q. Since the banner has been up, have you noticed a decline of the number of preadmits to the Maternity Department?
A. Yes.
I received daily reports, and we are approximately 200 maternity patients.
Q. Downwards?
A. Yes.
CROSS-EXAMINATION
Q. And you say that statistically your report shows that the number of maternity patients has declined 200 over what, the month before or what, over what standard?
A. Statistically up until about March we had 1600 preadmits per month. We are down to 1400.
E.R. tab 11, at 77-79.


. I know of only one other published opinion where such an injunction has even been issued, Mercy Health Services v. 1199 Health & Human Service Employees Union, 888 F.Supp. 828 (1995). This case involved, perhaps not coincidentally, a labor dispute at a hospital.